—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered February 7, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon *693in. the third degree, and sentencing him, as a second violent felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). The court’s instruction on the “place of business” exception of Penal Law § 265.02 (4) was correct. Defendant was not in his “place of business” when he stood on the street corner near his cab, ostensibly waiting to escort a customer to the cab (People v Figueroa, 207 AD2d 670; see also, People v Powell, 54 NY2d 524, 531; People v Buckmire, 237 AD2d 151, 152, lv denied 90 NY2d 902).
We perceive no abuse of sentencing discretion and find that the sentence was not based on any inappropriate criteria. Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.